Citation Nr: 0811592	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  04-21 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for resection of the distal 
clavicle and repair of the rotator cuff of the left shoulder.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1968 to June 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2002 of a 
Department of Veterans Affairs (VA) Regional Office (RO or 
agency of original jurisdiction (AOJ)).  

In November 2006, the Board remanded the case for additional 
development.  In the remand, the Board directed the AOJ to 
clarify whether or not the veteran intended to reopen the 
claim of service connection for residuals of a dislocated 
left shoulder.  In a letter to the veteran, dated in November 
2006, the AOJ complied with the Board's directive.  The AOJ 
also incorporated notice of the request in the supplemental 
statement of the case, dated in September 2007.  The veteran 
has not responded to the request in November 2006 by the AOJ 
or to the supplemental statement of the case.  In light of 
this, the application to reopen the claim of service 
connection for a left shoulder dislocation is not in 
appellate status and will not be addressed by the Board. 


FINDING OF FACT

There is no competent evidence of a left shoulder disability 
during service, resulting in a post-service resection of the 
distal clavicle and repair of the rotator cuff; resection of 
the distal clavicle and repair of the rotator cuff of the 
left shoulder, first performed after service, is unrelated to 
an injury, disease, or event, of service origin or to the 
service-connected left shoulder disability.  




CONCLUSION OF LAW 

Resection of the distal clavicle and repair of the rotator 
cuff of the left shoulder is not due to disease or injury 
that was incurred in or aggravated by service or proximately 
due to or aggravated by the service-connected left shoulder 
disability. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in August 2003 and in November 2006.  The notice 
included the type of evidence needed to substantiate the 
claim of service connection, namely, evidence of an injury or 
disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The veteran was informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain the records on his behalf.  He was 
asked to submit any evidence in his possession that pertained 
to the claim.  The notice included the provisions for the 
effective date of the claim and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in September 2007.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded a personal 
hearing, but he declined a hearing.  

The RO has obtained the service medical records, VA records, 
and private medical records identified by the veteran, to 
include those from M.C., D.O.  The RO attempted to obtain 
inpatient records from Ft. Campbell, Kentucky Army Hospital 
for the period of April 1973 and May 1973, as identified by 
the veteran, but no records were located.  The veteran was 
notified of this development in the supplemental statement of 
the case of September 2007.  The veteran himself has 
submitted a morning report in reference to a different 
veteran.  He has not identified any additional pertinent 
records for the RO to obtain on his behalf.  

Further, VA has conducted medical inquiry in relation to the 
left shoulder disability.  38 U.S.C.A. § 5103A(d).  The 
veteran was afforded VA examinations in June 2003 and 
February 2005, which noted the veteran's history of left 
shoulder injury and addressed the current nature of the left 
shoulder disability claimed by the veteran.  While there is 
no medical opinion discussing the etiology of all left 
shoulder pathology, such is not necessary in relation to the 
current claim.  There is no record of resection of the distal 
clavicle and repair of the rotator cuff of the left shoulder, 
or condition requiring such medical intervention, during 
active service.  And there is no competent evidence of 
persistent or recurrent symptoms relevant to a left shoulder 
condition requiring such medical intervention since active 
service until after an intercurrent left shoulder injury from 
a motor vehicle accident.  Under these circumstances, a 
medical examination or medical opinion is not required under 
38 C.F.R. § 3.159(c)(4).

As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the veteran is required to comply with the duty to assist. 




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Effective 
October 10, 2006, the provision of 38 C.F.R. § 3.310 was 
amended to implement the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995), for secondary service connection on the 
basis of the aggravation of a nonservice-connected disorder 
by service-connected disability.  



The amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  In any 
case, as VA has been complying with Allen since the decision 
was issued in 1995, the amendment is not a liberalizing 
change in the law and does not otherwise change the 
application of the 38 C.F.R. § 3.310.

Secondary service connection requires (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

The veteran contends that service connection should be 
established for resection of the distal clavicle and repair 
of the rotator cuff of the left shoulder.  He maintains that 
he had a history of left shoulder dislocation and that his 
old injury was aggravated by the motor vehicle accident after 
service that led to surgical intervention.  He feels that the 
original injury to his left shoulder during service in April 
1973 caused the problems that he currently has with his 
shoulder.  The veteran does not claim that these service-
connected disabilities pertaining to the left shoulder are 
related to his current claim.  Rather, he asserts that a left 
shoulder dislocation in service eventually resulted in his 
current condition that required resection of the distal 
clavicle and repair of the rotator cuff in February 2001. 

Service connection has been established for residuals of an 
avulsion fracture of the left humerus and for residuals of a 
shell fragment wound of the left shoulder, which has been 
rated noncompensably disabling since 1991.  

To the extent that the veteran is claiming service connection 
on a secondary basis, by relating his pre- and post-surgical 
condition to a left shoulder dislocation, given that the 
underlying claim of service connection for left shoulder 
dislocation has been denied, the claim of secondary service 
connection is rendered moot.  

A requirement of a claim for secondary service connection is 
evidence of a service-connected disability.  38 C.F.R. § 
3.310.  In other words, because a left shoulder dislocation 
is not an adjudicated service-connected disability, there is 
no legal basis upon which to establish the claim of secondary 
service connection for resection of the distal clavicle and 
repair of the rotator cuff of the left shoulder. 

The veteran served on active duty from May 1968 to June 1977.  
The service medical records show that in May 1973 X-rays 
revealed an avulsion fracture of the greater trochanter of 
the left shoulder with the fracture line extending through 
the head of the left humerus.  History included 
"dislocated," but there was no radiographic evidence of a 
dislocation.  Also, the service medical records, including 
the examination report in November 1976 and the report of 
separation examination in June 1977, contain no complaint, 
finding, or history of a clavicular or rotator cuff injury, 
and the examinations of the upper extremities were normal.  

The service record shows that the veteran is a combat 
veteran, who served in Vietnam.  His awards include the 
Bronze Star Medal for Valor and the Purple Heart.  Service 
connection has been granted for residuals of a shell fragment 
wound of the left shoulder, but there is no evidence to show 
and the veteran does not assert that the resection of the 
distal clavicle and repair of the rotator cuff was 
necessitated by an injury sustained in combat.  For this 
reason, the provisions of 38 U.S.C.A. § 1154(b) do not apply. 

After service, on VA examination in April 1992, the veteran 
stated that he dislocated his left shoulder in a motor 
vehicle accident during service and in February 1989 he 
separated his shoulder, but it snapped back spontaneously, 
and that he currently had episodic left shoulder discomfort.  
The diagnosis was single episode of a dislocated left 
shoulder with possible recurrent dislocation. 

Private medical records of M.T.C., D.O., show that in 
November 2000 the veteran complained of left shoulder pain.  
The veteran stated that the pain began after a vehicle 
accident in which he was traveling at 60 miles an hour when 
he slid head-on into a concrete embankment.  He stated that 
he had had no prior left shoulder difficulties.  

Following examination to include X-rays, the impression was 
impingement syndrome of the left shoulder.  In January 2001, 
an MRI revealed impingement from the acromioclavicular joint.  
The impression was impingement syndrome of the left shoulder 
with probable torn rotator cuff and possible labral tear due 
to history of old dislocation but no clinical signs of 
instability.  The doctor concluded that he felt the veteran's 
condition was related to his motor vehicle accident since he 
had no symptoms for many years prior to the accident.  

Private medical records, dated in February 2001, disclose 
that he veteran underwent arthroscopy of the left shoulder 
with arthroscopic debridement of the glenoid labrum with open 
resection of the distal clavicle, subacromial decompression, 
and repair of the rotator cuff.  The postoperative diagnoses 
were complete chronic rotator cuff tear of the left shoulder 
with frayed glenoid labrum and acromioclavicular arthrosis.  

On VA examinations in June 2003 and in February 2005, the 
veteran stated that during service in a jeep accident he 
dislocated his left shoulder that was reduced at the Army 
hospital and that following treatment his shoulder continued 
to bother him off and on through the years, until November 
1999, when he was involved in a motor vehicle accident, and 
he injured his shoulder, resulting in surgery consisting of 
resection of the left distal clavicle and repair of the 
rotator cuff. 

Based on the service medical records, except for an avulsion 
fracture of the left shoulder, no other left shoulder 
disability, involving the clavicle and rotator cuff, was 
affirmatively shown during service.  After service, left 
shoulder surgery was not performed until February 2001, after 
the veteran was involved in a vehicle accident in 1999 in 
which he injured his left shoulder.  And there is no 
competent medical evidence that links the current left 
shoulder condition from resection of the distal clavicle and 
repair of the rotator cuff to service.  38 C.F.R. § 3.303(d).  



Rather the record shows that in January 2001 Dr. M.T.C. 
stated that the veteran's pre-surgical left shoulder 
condition was related to the post-service motor vehicle 
accident on the basis that there was no left shoulder 
difficulty prior to the accident.  The veteran maintains that 
the doctor's reference to a possible labral tear due to a 
history of old dislocation is supportive of his claim.  
However, as noted previously, the veteran has not elected to 
reopen his claim for service connection for a shoulder 
dislocation, and there is no legal basis upon which to grant 
his current claim attributed to any dislocation during 
service.     

As for the veteran's statements and testimony, relating his 
current left shoulder condition requiring resection of the 
distal clavicle and repair of the rotator cuff to service, 
although the veteran is competent to describe symptoms 
relative to the shoulder, where as here, the questions 
involve a medical diagnosis, which is not capable of lay 
observation,  and medical causation, competent medical 
evidence is required to substantiate the claim because the 
veteran as a lay person is not qualified through education, 
training, and expertise to offer an opinion on a medical 
diagnosis or on medical causation.  38 C.F.R. § 3.159; 
Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).

To the extent that lay evidence can be competent to establish 
a diagnosis of a medical condition, a layperson is competent 
to identify a medical condition where the condition is a 
simple one, such as a broken leg as opposed to a form of 
cancer.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  In this case, the left shoulder condition requiring 
resection of the distal clavicle and repair of the rotator 
cuff is not a condition under case law, where lay observation 
has been found to be competent.  Therefore, the determination 
as to the diagnosis of the disability is medical in nature, 
that is, not capable of lay observation. 

Where as here, the medical diagnosis of a left shoulder 
condition necessitating resection of the distal clavicle and 
repair of the rotator cuff is not capable of lay observation, 
the veteran's statements as a lay person are not competent 
evidence on the questions of a medical diagnosis or on 
medical causation.

As the Board may consider only independent medical evidence 
to support its findings as to questions involving a medical 
diagnosis or medical causation, which are not capable of lay 
observation, and as there is no favorable competent medical 
evidence to support the claim of service connection for 
resection of the distal clavicle and repair of the rotator 
cuff of the left shoulder as articulated above, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 


ORDER

Service connection for resection of the distal clavicle and 
repair of the rotator cuff of the left shoulder is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


